EXHIBIT 10.1

 

FIFTH AMENDMENT TO AMENDED AND RESTATED

REVOLVING CREDIT LOAN AGREEMENT

 

GREENWOOD FINANCIAL, INC.,

A DELAWARE CORPORATION,

AND CERTAIN AFFILIATES

Borrowers

 

ORLEANS HOMEBUILDERS, INC.,

A DELAWARE CORPORATION

Guarantor

 

WACHOVIA BANK, NATIONAL ASSOCIATION

Administrative Agent

 

WACHOVIA CAPITAL MARKETS, LLC

Lead Arranger

 

BANK OF AMERICA, N.A.

Syndication Agent

SOVEREIGN BANK

Documentation Agent

MANUFACTURERS AND TRADERS TRUST COMPANY

Documentation Agent

NATIONAL CITY BANK

Documentation Agent

WACHOVIA BANK, NATIONAL ASSOCIATION

FIRSTRUST BANK

GUARANTY BANK

CITIZENS BANK OF PENNSYLVANIA

COMMERCE BANK, N.A.

SUNTRUST BANK

REGIONS BANK

FRANKLIN BANK, SSB

COMERICA BANK

COMPASS BANK, an Alabama Banking Corporation

JPMORGAN CHASE BANK, N.A.

LASALLE BANK NATIONAL ASSOCIATION

DEUTSCHE BANK TRUST COMPANY AMERICAS

Lenders

 

Executed: as of December 21, 2007

 

--------------------------------------------------------------------------------


 

FIFTH AMENDMENT TO AMENDED AND RESTATED

REVOLVING CREDIT LOAN AGREEMENT

 

This Fifth Amendment to Amended and Restated Revolving Credit Loan Agreement
(this “Amendment”), executed as of December 21, 2007, but effective as of the
Effective Date, by and among GREENWOOD FINANCIAL, INC., a Delaware corporation
(“Master Borrower”), each of the other entities identified on Schedule 1.1A that
is attached hereto as “Borrowers,” ORLEANS HOMEBUILDERS, INC., as Delaware
corporation as guarantor (“Guarantor”), the Lenders who are a party hereto, and
WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent for the Lenders (“Agent”).

 

BACKGROUND

 

A.            Master Borrower, Agent, the Lenders, Guarantor and the Borrowers
are parties to an Amended and Restated Revolving Credit Loan Agreement dated as
of January 24, 2006, and amended by a First Amendment to Amended and Restated
Revolving Credit Loan Agreement dated as of November 1, 2006, a Second Amendment
to Amended and Restated Revolving Credit Loan Agreement executed as of
February 7, 2007, a Third Amendment to Amended and Restated Revolving Credit
Loan Agreement executed as of May 8, 2007, and a Fourth Amendment to Amended and
Restated Revolving Credit Loan Agreement executed as of September 6, 2007 (as so
amended, the “Agreement”).  All capitalized terms used but not specifically
defined herein have the meanings defined in the Agreement.

 

B.            The parties hereto desire to modify and amend the Agreement in the
manner set forth in this Amendment.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:

 


1.             EFFECT OF THIS AMENDMENT.  THIS AMENDMENT SHALL BECOME EFFECTIVE
(BUT AS OF THE EFFECTIVE DATE) ONLY UPON THE EXECUTION OF THIS AMENDMENT BY THE
BORROWERS, GUARANTOR, AGENT AND REQUISITE LENDERS.


 


2.             DEFINITIONS.


 


2.1           THE FOLLOWING TERMS DEFINED IN THIS SECTION 2 OF THIS AMENDMENT
SHALL REPLACE, AS OF THE EFFECTIVE DATE, THE DEFINITIONS OF SUCH TERMS THAT WERE
CONTAINED IN SECTION 1.1 OF THE AGREEMENT:


 

“Applicable Spread” means the rate per annum determined from time to time in
accordance with the following:

 

(i)

If the relevant Leverage Ratio is:

 

the Applicable Spread shall be:

 

Not greater than 2.00:1

 

2.500% (250.0 “basis points”)

 

Greater than 2.00:1 and not greater than 2.50:1

 

2.625% (262.5 “basis points”)

 

Greater than 2.50:1 and not greater than 3.00:1

 

2.750% (275.0 “basis points”)

 

--------------------------------------------------------------------------------


 

Greater than 3.00:1 and not greater than 3.25:1

 

3.000% (300.0 “basis points”)

Greater than 3.25:1 and not greater than 3.50:1

 

3.500% (350.0 “basis points”)

Greater than 3.50:1

 

4.000% (400.0 “basis points”)

 

(ii)           The Applicable Spread shall be adjusted quarterly as provided in
Section 2.4.2.

 

“Borrower” means, individually and at any time, Master Borrower, each Person
identified on Schedule 1.1A and each Eligible Affiliate which has theretofore
qualified as a “Borrower” pursuant to Section 2.1.1.3, together with any Person
that is a successor to all or substantially all of the assets and liabilities of
any Person that immediately prior to such succession was a Borrower (including,
in particular, any liabilities of such Person arising out of this Agreement or
any other Loan Document) and which succession was a result of any merger,
consolidation, conversion or other reorganization undertaken pursuant to an
Internal Reorganization; provided that if any entity that is a successor to any
Borrower(s) as a result of an Internal Reorganization was not previously a
Borrower, such entity shall promptly execute and deliver to Agent and the
Lenders such documents as are required to be executed and delivered by new
Borrowers by Section 2.1.1.3.

 

“Debt Service” means, with respect to a Relevant Accounting Period, (i) interest
paid (whether expensed or capitalized) as reported on Guarantor’s Financial
Statements (but excluding interest attributable under GAAP to any Option
Agreement) plus (ii) required principal payments on any Debt (excluding
(a) with, respect to any permitted purchase money mortgage debt, release prices
paid upon the conveyance of any Unit, (b) principal payments of Loans, Swing
Line Loans and Letter of Credit Advances, and (c) any payments made pursuant to
any Option Agreement) plus (iii) mandatory preferred stock dividends minus
(iv) interest income.

 

“Leverage Ratio” means, at any time, the ratio of Guarantor’s Consolidated Total
Indebtedness to Guarantor’s Consolidated Adjusted Tangible Net Worth; provided,
however, that only for purposes of determining Guarantor’s Leverage Ratio, the
amount of Guarantor’s Consolidated Total Indebtedness as of any date shall be
reduced by (i) the amount by which (a) the average of the aggregate month-end
unrestricted cash, restricted cash due from title companies and Cash Equivalents
balances of Borrowers and Guarantor, each on a consolidated basis, during the
Fiscal Quarter then-ended exceeds (b) $20,000,000, and (ii) the amount of any
Permitted Debt that is attributable to any Option Agreement.

 


2.2           THE FOLLOWING DEFINITIONS ARE HEREBY ADDED TO SECTION 1.1 OF THE
AGREEMENT:


 

“Inventory Impairments” means the “after-tax” (with the after-tax effect
determined in accordance with GAAP) dollar amount of any impairment charges,
write-downs, asset write-offs, abandonment charges and deposit forfeitures or
write-offs of other pre-acquisition costs and similar amounts and the
amortization of intangibles arising pursuant to GAAP, and other similar accruals
or expenses, in each case recorded or accrued to or against any asset (including
without limitation owned or controlled Land, Units, works in progress, option
contracts and/or other similar items) as of a date that is after November 30,
2007 and before April 1, 2008.

 

2

--------------------------------------------------------------------------------


 

“Land Sales Impairments” means the “after tax” (with the after-tax effect
determined in accordance with GAAP) dollar amount of losses (including without
limitation any loss on sale), impairment charges, write-downs, asset write-offs
and other similar impairments, accruals or expenses that are attributable to the
settlement of the sale of any Land and/or Units and that are accrued or recorded
as of a date that is after November 30, 2007 and on or before March 31, 2008.

 

“Option Agreement” means an agreement of sale or purchase, option agreement, or
any similar agreement executed by a Borrower or Guarantor, or a subsidiary of
either, whereby such entity has the right to purchase Land or Units previously
owned by a Borrower, Guarantor or a wholly-owned subsidiary of either, or
portions thereof (except any such agreement giving rise to any liability
recorded or reflected (or which would typically be recorded or reflected) on
Guarantor’s balance sheet pursuant to GAAP as “Inventory not owned - Variable
Interest Entities”); and provided further that any such agreement shall be
deemed to be an “Option Agreement” only if Agent determines, in its sole
discretion, that, in the event of any default by such entity under such
agreement such entity shall have no material financial obligations and no
material liability as a consequence of such entity’s default thereunder (other
than the termination of such agreement and/or forfeiture of any deposit made or
other amounts paid in connection with such agreement).

 


2.3           THE FOLLOWING IS ADDED AS THE LAST SENTENCE OF THE DEFINITION OF
“CONSOLIDATED TOTAL INDEBTEDNESS” AND “DEBT”:  “NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS DEFINITION OF CONSOLIDATED TOTAL INDEBTEDNESS AND DEBT,
CONSOLIDATED TOTAL INDEBTEDNESS AND DEBT SHALL NOT INCLUDE (I) THE AMOUNT OF ANY
PERMITTED DEBT THAT IS ATTRIBUTABLE TO ANY OPTION AGREEMENT, OR (II) ANY
OBLIGATION ARISING OUT OF THE SALE AND/OR SALE AND LEASEBACK OF ANY MODEL UNITS,
PROVIDED THAT (A) EACH SUCH TRANSACTION (OR SERIES OF TRANSACTIONS) WITH ANY
PURCHASER OR GROUP OF AFFILIATED PURCHASERS SHALL BE WITH RESPECT TO FIVE (5) OR
FEWER MODEL UNITS IN THE AGGREGATE, (B) AGENT DETERMINES, IN ITS SOLE
DISCRETION, THAT IF THE BORROWER, GUARANTOR OR ANY WHOLLY-OWNED SUBSIDIARY OF
EITHER THAT IS PARTY TO SUCH TRANSACTION DEFAULTS THEREUNDER, SUCH ENTITY SHALL
HAVE NO MATERIAL FINANCIAL OBLIGATION AND NO MATERIAL LIABILITY AS A CONSEQUENCE
OF SUCH DEFAULT, OTHER THAN THE TERMINATION OF THE TRANSACTION, AND (C) THE
MAXIMUM AGGREGATE AMOUNT THAT MAY AT ANY TIME BE EXCLUDED FROM CONSOLIDATED
TOTAL INDEBTEDNESS AND DEBT PURSUANT TO THIS CLAUSE (II) SHALL NOT EXCEED
$10,000,000.


 


2.4           THE FOLLOWING ARE ADDED AS CLAUSES (VII) AND (VIII) OF THE
DEFINITION OF “PERMITTED DEBT”:


 

(vii)         Debt for GAAP purposes attributable to Option Agreements, but only
to the extent that the original notional principal amount of such Debt does not
exceed $35,000,000.

 

(viii)        Any Debt arising out of any loan from one Borrower to another
Borrower or Guarantor or any loan from Guarantor to any Borrower.

 


2.5           UPON THE EXECUTION OF THIS AMENDMENT BY BORROWERS, GUARANTOR,
AGENT AND REQUISITE LENDERS, THIS AMENDMENT SHALL BECOME EFFECTIVE AS OF
DECEMBER 1, 2007 (THE “EFFECTIVE DATE”), EXCEPT THAT THE APPLICABLE SPREAD SHALL
BE RE-CALCULATED AND ADJUSTED ON AND AS OF DECEMBER 21, 2007, BASED UPON THE
COVENANT COMPLIANCE CERTIFICATE DATED AS OF


 

3

--------------------------------------------------------------------------------



 


SEPTEMBER 30, 2007, THAT WAS PREVIOUSLY DELIVERED TO AGENT (AND WITHOUT
ADJUSTMENT TO SUCH COVENANT COMPLIANCE CERTIFICATE ON THE BASIS OF THIS
AMENDMENT).


 


3.             BORROWING BASE AVAILABILITY.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN SECTION 3.3.2.4 OF THE AGREEMENT:


 


3.1           THE MAXIMUM BORROWING BASE AVAILABILITY ATTRIBUTABLE TO ASSET
CLASS (II), INCLUDING MODELS, DETERMINED ON THE BASIS OF ANY BORROWING BASE
CERTIFICATE THAT IS PROVIDED IN ACCORDANCE WITH SECTION 3.4 SHALL NOT EXCEED
(A) 45% OF THE AGGREGATE BORROWING BASE AVAILABILITY ATTRIBUTABLE TO ASSET
CLASSES (I) AND (II) (INCLUDING MODEL UNITS) AS SHOWN ON ANY SUCH BORROWING BASE
CERTIFICATE DATED AS OF A DATE THAT IS AFTER NOVEMBER 30, 2007 AND IS BEFORE
MAY 31, 2008; (B) 40% OF THE AGGREGATE BORROWING BASE AVAILABILITY ATTRIBUTABLE
TO ASSET CLASSES (I) AND (II) (INCLUDING MODEL UNITS) AS SHOWN ON ANY BORROWING
BASE CERTIFICATE DATED AS OF A DATE THAT IS ON OR AFTER MAY 31, 2008 AND BEFORE
AUGUST 31, 2008, AND (C) 37.5% OF THE AGGREGATE BORROWING BASE AVAILABILITY
ATTRIBUTABLE TO ASSET CLASSES (I) AND (II) (INCLUDING MODEL UNITS) AS SHOWN ON
ANY BORROWING BASE CERTIFICATE THAT IS DATED AS OF A DATE THAT IS ON OR AFTER
AUGUST 31, 2008.


 


3.2           THE MAXIMUM PERCENTAGE OF BORROWING BASE AVAILABILITY ATTRIBUTABLE
TO ASSET CLASSES (III), (IV) AND (V), BASED ON BORROWING BASE CERTIFICATES DATED
AS OF A DATE THAT IS BEFORE AUGUST 31, 2008, SHALL (A) BE INCREASED TO 56% IF,
AS OF THE DATE OF THE RELEVANT BORROWING BASE CERTIFICATE, THE AGGREGATE GROSS
PROCEEDS RECEIVED FROM THE DISPOSITION BY BORROWERS OF MODEL UNITS, WHICH
DISPOSITIONS WERE RECORDED BY BORROWERS AND “CLOSED” AFTER OCTOBER 31, 2007, ARE
AT LEAST $10,000,000; AND (B) SHALL BE INCREASED TO 57% IF, AS OF THE DATE OF
THE RELEVANT BORROWING BASE CERTIFICATE, SUCH AGGREGATE GROSS SALES PROCEEDS ARE
AT LEAST $20,000,000.


 


4.             FINANCIAL COVENANTS.  ARTICLE VIII OF THE AGREEMENT IS HEREBY
DELETED, AS OF THE EFFECTIVE DATE, AND THE FOLLOWING IS INSERTED IN ITS PLACE:


 

ARTICLE VIII. FINANCIAL COVENANTS

 

So long as the Obligations shall remain unpaid or Lenders have any obligation to
make Loans or issue Letters of Credit hereunder, Borrowers shall comply with the
following covenants.  For purposes of all calculations made for purposes of
determining compliance with the financial covenants contained in this
Article VIII and the interpretation of any defined terms used in this
Article VIII, assets and liabilities associated with (i) any Option Agreement or
(ii) option or land bank arrangements of any Borrower or Affiliate of Guarantor
that are required to be included in the balance sheet of Guarantor, solely due
to Interpretation Number 46, as issued by the Financial Accounting Standards
Board in January 2003 (as revised), shall not be included within the calculation
performed to determine compliance with the covenants contained in Sections 8.1,
8.2, 8.3, 8.4, 8.5, 8.7 or 8.8 hereof.  Compliance with the covenants contained
in this Article VIII shall, as appropriate, be determined on the combined
Financial Statements of Guarantor (which shall include all Borrowers, Guarantor
and all consolidated subsidiaries of any Borrower or Guarantor).

 

8.1           Debt Service Coverage Ratio.  There shall be no required Debt
Service Coverage Ratio as of the last day of the Fiscal Quarters ended
December 31, 2007, or March 31,

 

4

--------------------------------------------------------------------------------


 

2008.  As of the last day of each of the following Fiscal Quarters the Debt
Service Coverage Ratio shall be greater than or equal to the following
applicable ratios:

 

Fiscal Quarters Ended

 

Minimum Required Ratio

 

 

 

 

 

June 30, 2008

 

0.20:1

 

September 30, 2008

 

0.50:1

 

December 31, 2008

 

0.65:1

 

March 31, 2009

 

0.65:1

 

June 30, 2009

 

0.65:1

 

September 30, 2009

 

1.00:1

 

 

8.2           Consolidated Tangible Net Worth.

 


8.2.1        SUBJECT TO THE PROVISIONS OF SECTION 8.2.2, GUARANTOR SHALL
MAINTAIN A MINIMUM CONSOLIDATED TANGIBLE NET WORTH THAT IS EQUAL TO AN AMOUNT
THAT IS NOT LESS THAN (I) $192,000,000, PLUS (II) AN AMOUNT EQUAL TO FIFTY
PERCENT (50%) OF THE POSITIVE NET INCOME OF GUARANTOR EARNED DURING EACH FISCAL
QUARTER THAT ENDS AFTER JUNE 30, 2007 PLUS (III) ALL OF THE NET PROCEEDS OF
EQUITY SECURITIES ISSUED BY GUARANTOR OR ANY OF ITS SUBSIDIARIES AFTER JUNE 30,
2007.


 


8.2.2        THE MINIMUM CONSOLIDATED TANGIBLE NET WORTH REQUIRED OF GUARANTOR
AT ANY TIME PURSUANT TO SECTION 8.2.1 SHALL BE REDUCED BY THE AGGREGATE OF
(I) INVENTORY IMPAIRMENTS, UP TO A MAXIMUM AGGREGATE AMOUNT OF $35,000,000 AND
(II) LAND SALES IMPAIRMENTS, UP TO A MAXIMUM AGGREGATE AMOUNT OF $50,000,000, OF
WHICH A MAXIMUM AGGREGATE AMOUNT OF NOT MORE THAN $15,000,000 MAY BE
ATTRIBUTABLE TO LAND SALES IMPAIRMENTS ACCRUED OR RECORDED AS OF A DATE THAT IS
AFTER DECEMBER 31, 2007 AND ON OR BEFORE MARCH 31, 2008.


 


8.2.3  NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN SECTION 8.2.1 OR
8.2.2, GUARANTOR MUST AT ALL TIMES MAINTAIN CONSOLIDATED TANGIBLE NET WORTH OF
AT LEAST $130,000,000.


 

8.3           Leverage.

 

8.3.1        As of the last day of each Fiscal Quarter that ends on or after
December 31, 2007, Guarantor’s Leverage Ratio shall not exceed 4.00:1.

 

8.3.2        As of the last day of each Fiscal Quarter that ends on or after
December 31, 2007, Guarantor’s Leverage Ratio, adjusted to exclude the effect of
Inventory Impairments and Land Sales Impairments, shall not exceed 3.00:1.

 

8.4           Investments in Joint Ventures.  The aggregate value of Guarantor’s
and Borrowers’ investments in Joint Ventures or in any other entity that is not
directly or indirectly wholly-owned by Guarantor shall at no time exceed fifteen
(15%) percent of Guarantor’s Consolidated Adjusted Tangible Net Worth.

 

5

--------------------------------------------------------------------------------


 

8.5           Ownership of Land.

 

On the last day of each Fiscal Quarter that ends on or after June 30, 2007,
(i) the aggregate book value of all Approved Land and Raw Land owned by
Borrowers, Guarantor or any subsidiary of a Borrower or Guarantor shall not
exceed twenty five percent (25%) of Guarantor’s Consolidated Adjusted Tangible
Net Worth and (ii) the ratio of (a) the book value of all Land owned by
Borrowers, Guarantor or any subsidiary of a Borrower or Guarantor which is not
subject to a Qualifying Agreement of Sale and on which no Unit has been
constructed or is being constructed to (b) Guarantor’s Consolidated Adjusted
Tangible Net Worth shall not exceed the following applicable ratio:

 

Fiscal Quarter Ending

 

Applicable Ratio

 

 

 

 

 

June 30, 2007

 

2.10:1

 

September 30, 2007

 

2.00:1

 

December 31, 2007

 

2.00:1

 

March 31, 2008

 

2.00:1

 

June 30, 2008

 

1.85:1

 

September 30, 2008

 

1.85:1

 

December 31, 2008

 

1.85:1

 

March 31, 2009 and thereafter

 

1.75:1

 

 

8.6           Units in Inventory.  At no time shall the aggregate number of
Units (whether completed or under construction) owned by Borrowers, Guarantor or
any subsidiary of Guarantor and not subject to a Qualifying Agreement of Sale
exceed forty percent (40%) of the total number of Units sold and settled by
Borrowers, Guarantor and all subsidiaries of Guarantor during the immediately
preceding four (4) Fiscal Quarters.

 

8.7           Cash Flow From Operations.  If as of the last day of any Fiscal
Quarter that ends on or after December 31, 2007, the Debt Service Coverage Ratio
is less than 1.25:1, the Cash Flow Coverage Ratio as of such day shall be
greater than or equal to 1.50:1; provided, however, that if such Cash Flow
Coverage Ratio is less than 1.50:1, such shall not be deemed to be a breach of
the covenant contained in this Section 8.7 if (a) such Cash Flow Coverage Ratio
is at least 1.00:1 and (b) the Cash Flow Coverage Ratio as of the last day of
each of the three (3) immediately preceding Fiscal Quarters ending on or after
December 31, 2007 was at least 1.50:1; provided further, however, that if the
Cash Flow Coverage Ratio as of the last day of a Fiscal Quarter ending on
December 31, 2007, March 31, 2008, or June 30, 2008 is greater than 1.00:1 but
less than 1.50:1 and the covenant contained in the preceding clause (b) is not
satisfied, such shall not be a default hereunder unless the Cash Flow Coverage
Ratio as of the last day of any of the other of the Fiscal Quarters ending on
December 31, 2007, March 31, 2008, June 30, 2008, and September 30, 2008 also is
less than 1.50:1.

 

8.8           Liquidity.  Each Borrowing Base Certificate delivered to Agent as
of a date after November 30, 2007, shall include a statement of the then-current
aggregate amounts Borrowers’ and Guarantor’s cash (including without limitation
restricted cash due from title companies) and Cash Equivalents, each on a
consolidated basis, as of the reporting date.  The

 

6

--------------------------------------------------------------------------------


 

aggregate of Borrowers’ and Guarantor’s cash and Cash Equivalents, each on a
consolidated basis, as of the reporting date of each Borrowing Base Certificate
dated as of a date before August 31, 2008 shall not be less than $10,000,000,
and shall be not less than $15,000,000 thereafter.  The Liquidity as of the
reporting date of each Borrowing Base Certificate dated as of a date before
August 31, 2008 shall not be less than $15,000,000, and shall be not less than
$20,000,000 thereafter.

 

8.9           Reports Regarding Financial Covenants.  Within fifty (50) days
following the end of each of the first three Fiscal Quarters of each fiscal
year, and within eighty (80) days after the end of each fourth Fiscal Quarter of
each fiscal year (or within five (5) Business Days after Guarantor files its
Annual Report on Form 10-K for such Fiscal Year, if earlier), Borrowers shall
submit to Agent a Covenant Compliance Certificate, in the form attached hereto
as Exhibit 8.7 and executed by the chief financial officer of Guarantor,
confirming that the Borrower is in compliance with the financial covenants of
this Article VIII as of the dates provided herein for compliance.

 

5.             Internal Reorganization.


 

5.1           Section 6.5 of the Loan Agreement is hereby deleted and the
following inserted in its place:  “Each Borrower (except for a Borrower that
ceases to maintain its existence solely as a result of an Internal
Reorganization) shall, and shall cause Guarantor to, preserve and maintain its
existence and good standing in the jurisdiction of its formation, and qualify
and remain qualified as a foreign entity in each jurisdiction in which such
qualification is required.

 

5.2           Section 7.3.1 of the Loan Agreement is hereby amended to provide
that an Internal Reorganization shall not be subject to the provisions thereof. 
For purposes of the Agreement, “Internal Reorganization” means (i) any
reorganization (a) between or among any Borrower or Borrowers and Guarantor or
(b) between or among any Borrower and one or more other Borrowers or (c) any
combination thereof, by way of liquidations, mergers, consolidations,
conveyances, assignments, sales, transfers and other dispositions of all or
substantially all of the assets of a Borrower (whether in one transaction or in
a series of transactions) or (b) any conversion from one form of entity to
another (e.g., conversion from a corporation to a limited liability company);
provided that (a) the Guarantor shall preserve and maintain its status as a
validly existing corporation, and (b) all assets, liabilities, obligations and
guarantees of any Borrower party to such reorganization will continue to be held
by such Borrower or be assumed by another Borrower or Guarantor.


 


5.3           SECTION 7.3.2 OF THE LOAN AGREEMENT IS HEREBY DELETED AND THE
FOLLOWING INSERTED IN ITS PLACE:  “SELL, ASSIGN, LEASE OR OTHERWISE DISPOSE OF
(WHETHER IN ONE TRANSACTION OR IN A SERIES OF TRANSACTIONS) ALL OR SUBSTANTIALLY
ALL OF ITS ASSETS (WHETHER NOW OWNED OR HEREAFTER ACQUIRED) TO ANY PERSON OR
PERMIT GUARANTOR TO DO ANY OF THE FOREGOING, EXCEPT (A) FOR (I) THE SALE OR
OTHER DISPOSITION OF LAND, LOTS AND/OR UNITS IN THE ORDINARY COURSE OF BUSINESS;
(2) THE SALE OR OTHER DISPOSITION OF ASSETS NO LONGER USED OR USEFUL IN THE
CONDUCT OF ITS BUSINESS; AND (3) THE SALE AND/OR SALE AND LEASEBACK OF MODEL
UNITS; AND (B) SALES, LEASES, ASSIGNMENTS OR OTHER DISPOSITIONS MADE SOLELY
PURSUANT TO AN INTERNAL REORGANIZATION.


 

7

--------------------------------------------------------------------------------



 

5.4           Section 9.4 of the Loan Agreement is hereby deleted and the
following inserted in its place:  “The dissolution or reorganization of
Borrower, other than a dissolution or reorganization of a Borrower solely as a
result of an Internal Reorganization.”


 

6.             No Defense.  Each of the Borrowers and Guarantor hereby (i)
ratifies and affirms their respective obligations and liabilities under the Loan
Documents to which they are a party and (ii) represents to, and agrees with,
Agent and Lenders that on the Effective Date it has no defense, set-off or
counterclaim to or against any of such liabilities or obligations.


 


7.             COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF
WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL AND SHALL BE BINDING
UPON ALL PARTIES, THEIR SUCCESSORS AND ASSIGNS, AND ALL OF WHICH TAKEN TOGETHER
SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


 


8.             ENTIRE AGREEMENT.  THE AGREEMENT (AS AMENDED BY THIS AMENDMENT)
AND THE OTHER LOAN DOCUMENTS CONTAIN THE ENTIRE AGREEMENT AND UNDERSTANDING
AMONG BORROWERS, GUARANTOR, LENDERS AND AGENT REGARDING THE FACILITY.  ALL PRIOR
NEGOTIATIONS AND DISCUSSIONS BETWEEN OR AMONG ANY OF THE PARTIES HERETO
REGARDING THE FACILITY AND THE TERMS AND CONDITIONS THEREOF ARE SUPERSEDED BY
THE AGREEMENT (AS AMENDED BY THIS AMENDMENT) AND THE OTHER LOAN DOCUMENTS.


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
the day and year set forth above.

 

Master Borrower:

Greenwood Financial, Inc., a Delaware corporation

 

 

 

 

 

By:

LAWRENCE J. DUGAN

 

 

 

Lawrence J. Dugan

 

 

Vice President

 

 

Corporate Borrowers:

Masterpiece Homes, Inc.

 

OHB Homes, Inc.

 

Orleans Corporation

 

Orleans Corporation of New Jersey

 

Orleans Construction Corp.

 

Parker & Lancaster Corporation

 

Parker & Orleans Homebuilders, Inc.

 

Sharp Road Farms, Inc.

 

 

 

By:

LAWRENCE J. DUGAN

 

 

 

Lawrence J. Dugan

 

 

Vice President

 

[Borrowers’ signatures continued on the following page]

 

8

--------------------------------------------------------------------------------


 

Limited Liability Company

 

Borrowers:

 

 

OPCNC, LLC

 

Orleans at Bordentown, LLC

 

Orleans at Cooks Bridge, LLC

 

Orleans at Covington Manor, LLC

 

Orleans at Crofton Chase, LLC

 

Orleans at East Greenwich, LLC

 

Orleans at Elk Township, LLC

 

Orleans at Evesham, LLC

 

Orleans at Hamilton, LLC

 

Orleans at Harrison, LLC

 

Orleans at Hidden Creek, LLC

 

Orleans at Jennings Mill, LLC

 

Orleans at Lambertville, LLC

 

Orleans at Lyons Gate, LLC

 

Orleans at Mansfield, LLC

 

Orleans at Maple Glen, LLC

 

Orleans at Meadow Glen, LLC

 

Orleans at Millstone, LLC

 

Orleans at Millstone River Preserve, LLC

 

Orleans at Moorestown, LLC

 

Orleans at Tabernacle, LLC

 

Orleans at Upper Freehold, LLC

 

Orleans at Wallkill, LLC (f/k/a Kabro of Middletown, LLC)

 

Orleans at Westampton Woods, LLC

 

Orleans at Woolwich, LLC

 

Orleans Arizona Realty, LLC (f/k/a Orleans at King Ranch, LLC)

 

Orleans DK, LLC

 

Parker Lancaster, Tidewater, LLC

 

Wheatley Meadows Associates, LLC

 

 

 

 

By:

LAWRENCE J. DUGAN

 

 

 

Lawrence J. Dugan

 

 

Vice President

 

[Borrowers’ signatures continued on the following page]

 

9

--------------------------------------------------------------------------------


 

Limited Partnership

 

Borrowers:

 

 

Brookshire Estates, L.P. (f/k/a Orleans at Brookshire Estates, L.P.)

 

Orleans at Falls, LP

 

Orleans at Limerick, LP

 

Orleans at Lower Salford, LP

 

Orleans at Thornbury, LP

 

Orleans at Upper Saucon, L.P.

 

Orleans at Upper Uwchlan, LP

 

Orleans at West Bradford, LP

 

Orleans at West Vincent, LP

 

Orleans at Windsor Square, LP

 

Orleans at Wrightstown, LP

 

Stock Grange, LP

 

By:

OHI PA GP, LLC, sole General Partner

 

 

 

 

 

By:

LAWRENCE J. DUGAN

 

 

 

 

Lawrence J. Dugan

 

 

 

Vice President

 

 

 

Orleans RHIL, LP

 

Realen Homes, L.P.

 

By:

RHGP, LLC, sole General Partner

 

 

By:

Orleans Homebuilders, Inc.,

 

 

 

Authorized Member

 

 

 

 

 

 

 

By:

GARRY P. HERDLER

 

 

 

 

Garry P. Herdler, Executive

 

 

 

Vice President &

 

 

 

Chief Financial Officer

 

 

Guarantor:

Orleans Homebuilders, Inc., a Delaware corporation

 

 

 

 

 

By:

GARRY P. HERDLER

 

 

 

Garry P. Herdler, Executive

 

 

Vice President &

 

 

Chief Financial Officer

 

 

 

Agent:

Wachovia Bank, National Association

 

 

 

 

 

By:

JEFFREY D. WALLACE

 

 

 

Jeffrey D. Wallace

 

 

Senior Vice President

 

10

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO FIFTH AMENDMENT TO AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL, INC. AS MASTER BORROWER, DATED
AS OF DECEMBER 21, 2007:

 

 

 

WACHOVIA BANK,

 

NATIONAL ASSOCIATION

 

 

 

 

 

By:

JEFFREY D. WALLACE

 

 

 

Jeffrey D. Wallace, Senior Vice President

 

11

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO FIFTH AMENDMENT TO AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL, INC. AS MASTER BORROWER, DATED
AS OF DECEMBER 21, 2007:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

SEAN FINNEGAN

 

 

 

Name: Sean Finnegan

 

 

Title:   Sr. Vice President

 

12

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO FIFTH AMENDMENT TO AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL, INC. AS MASTER BORROWER, DATED
AS OF DECEMBER 21, 2007:

 

 

 

SOVEREIGN BANK

 

 

 

 

 

By:

ERNEST J. KOCIBAN

 

 

 

Name:

Ernest J. Kociban

 

 

Title:

Senior Vice-President

 

13

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO FIFTH AMENDMENT TO AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL, INC. AS MASTER BORROWER, DATED
AS OF DECEMBER 21, 2007:

 

 

 

MANUFACTURERS AND TRADERS TRUST COMPANY

 

 

 

 

 

By:

BERNARD T. SHIELDS

 

 

 

Name:

Bernard T. Shields

 

 

Title:

Vice President

 

14

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO FIFTH AMENDMENT TO AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL, INC. AS MASTER BORROWER, DATED
AS OF DECEMBER         , 2007:

 

 

 

NATIONAL CITY BANK

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

15

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO FIFTH AMENDMENT TO AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL, INC. AS MASTER BORROWER, DATED
AS OF DECEMBER 21, 2007:

 

 

 

FIRSTRUST BANK

 

 

 

 

 

By:

GARY S. KINN

 

 

 

Name: Gary S. Kinn

 

 

Title:   Senior Vice President

 

16

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO FIFTH AMENDMENT TO AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL, INC. AS MASTER BORROWER, DATED
AS OF DECEMBER 21, 2007:

 

 

 

GUARANTY BANK

 

 

 

 

 

By:

LINDA GARCIA

 

 

 

Name: Linda Garcia

 

 

Title:   SVP

 

17

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO FIFTH AMENDMENT TO AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL, INC. AS MASTER BORROWER, DATED
AS OF DECEMBER 21, 2007:

 

 

 

CITIZENS BANK OF PENNSYLVANIA

 

 

 

 

 

By:

BRUCE G. SHEARER

 

 

 

Name:

Bruce G. Shearer

 

 

Title:

Vice President

 

18

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO FIFTH AMENDMENT TO AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL, INC. AS MASTER BORROWER, DATED
AS OF DECEMBER 21, 2007:

 

 

 

COMMERCE BANK, N.A.

 

 

 

 

 

By:

JOSEPH L. RAGO

 

 

 

Name: Joseph L. Rago

 

 

Title:  Vice President

 

19

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO FIFTH AMENDMENT TO AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL, INC. AS MASTER BORROWER, DATED
AS OF DECEMBER         , 2007:

 

 

 

SUNTRUST BANK

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

20

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO FIFTH AMENDMENT TO AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL, INC. AS MASTER BORROWER, DATED
AS OF DECEMBER 21, 2007:

 

 

 

REGIONS BANK, successor by merger to

 

Amsouth Bank

 

 

 

 

 

By:

DANIEL McCLURKIN

 

 

 

Name: Daniel McClurkin

 

 

Title:   Assistant Vice President

 

21

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO FIFTH AMENDMENT TO AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL, INC. AS MASTER BORROWER, DATED
AS OF DECEMBER         , 2007:

 

 

 

FRANKLIN BANK, SSB

 

 

 

 

 

By:

 

 

 

 

Virgil J. Haplea, Senior Vice President

 

22

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO FIFTH AMENDMENT TO AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL, INC. AS MASTER BORROWER, DATED
AS OF DECEMBER 21, 2007:

 

 

 

COMERICA BANK

 

 

 

 

 

By:

ADAM SHEETS

 

 

 

Name: Adam Sheets

 

 

Title:   Assistant Vice President

 

23

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO FIFTH AMENDMENT TO AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL, INC. AS MASTER BORROWER, DATED
AS OF DECEMBER 21, 2007:

 

 

 

COMPASS BANK, an Alabama Banking

 

Corporation

 

 

 

 

 

By:

JOHANNA DUKE PALEY

 

 

 

Name: Johanna Duke Paley

 

 

Title:   Senior Vice President

 

24

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO FIFTH AMENDMENT TO AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL, INC. AS MASTER BORROWER, DATED
AS OF DECEMBER         , 2007:

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

25

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO FIFTH AMENDMENT TO AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL, INC. AS MASTER BORROWER, DATED
AS OF DECEMBER 21, 2007:

 

 

 

LaSALLE BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

SEAN FINNEGAN

 

 

 

Name: Sean Finnegan

 

 

Title:   Sr. Vice President

 

26

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO FIFTH AMENDMENT TO AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL, INC. AS MASTER BORROWER, DATED
AS OF DECEMBER 21, 2007:

 

 

 

DEUTSCHE BANK TRUST COMPANY

 

AMERICAS

 

 

 

 

 

By:

DUSAN LAZAROV

SILVIA L. SPEAR

 

 

Name: Dusan Lazarov

 

Silvia L. Spear

 

 

Title:   Vice President

 

Managing Director

 

27

--------------------------------------------------------------------------------


 

Schedule 1.1A  -  Schedule of Borrowers

 

Master:

Greenwood Financial, Inc.

 

 

Corporate:

 

 

Masterpiece Homes, Inc.

 

OHB Homes, Inc.

 

Orleans Corporation

 

Orleans Corporation of New Jersey

 

Orleans Construction Corp.

 

Parker & Lancaster Corporation

 

Parker & Orleans Homebuilders, Inc.

 

Sharp Road Farms, Inc.

 

 

Limited Liability Companies:

 

 

OPCNC, LLC

 

Orleans at Bordentown, LLC

 

Orleans at Cooks Bridge, LLC

 

Orleans at Covington Manor, LLC

 

Orleans at Crofton Chase, LLC

 

Orleans at East Greenwich, LLC

 

Orleans at Elk Township, LLC

 

Orleans at Evesham, LLC

 

Orleans at Hamilton, LLC

 

Orleans at Harrison, LLC

 

Orleans at Hidden Creek, LLC

 

Orleans at Jennings Mill, LLC

 

Orleans at Lambertville, LLC

 

Orleans at Lyons Gate, LLC

 

Orleans at Mansfield, LLC

 

Orleans at Maple Glen, LLC

 

Orleans at Meadow Glen, LLC

 

Orleans at Millstone, LLC

 

Orleans at Millstone River Preserve, LLC

 

Orleans at Moorestown, LLC

 

Orleans at Tabernacle, LLC

 

Orleans at Upper Freehold, LLC

 

Orleans at Wallkill, LLC (f/k/a Kabro of Middletown, LLC)

 

(Schedule of Borrowers continued on the following page)

 

--------------------------------------------------------------------------------


 

 

Orleans at Westampton Woods, LLC

 

Orleans at Woolwich, LLC

 

Orleans Arizona Realty, LLC (f/k/a Orleans at King Ranch, LLC)

 

Orleans DK, LLC

 

Parker Lancaster, Tidewater, LLC

 

Wheatley Meadows Associates, LLC

 

Limited Partnerships:

 

 

Brookshire Estates, L.P.(f/k/a Orleans at Brookshire Estates, L.P.)

 

Orleans at Falls, LP

 

Orleans at Limerick, LP

 

Orleans at Lower Salford, LP

 

Orleans RHIL, LP

 

Orleans at Thornbury, LP

 

Orleans at Upper Saucon, L.P.

 

Orleans at Upper Uwchlan, LP

 

Orleans at West Bradford, LP

 

Orleans at West Vincent, LP

 

Orleans at Windsor Square, LP

 

Orleans at Wrightstown, LP

 

Realen Homes, L.P.

 

Stock Grange, LP

 

--------------------------------------------------------------------------------